DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-10 and 12 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Glines (US Patent No. 6716190).

Regarding claims 1-4, Glines discloses an injection nozzle 30 for a needleless injection device 20 (general device illustrated in fig. 1B and 2A) comprising at least one outlet conduit (42, in the embodiment illustrated in fig. 4D) extending parallel to an injection axis (as annotated), at least one outlet conduit comprising: a first conduit portion(42a) having a first section (F); a second conduit portion (42b) having a second section (S), the first section (F) being larger than the second section (S) (as shown in fig. 4D); and a connecting portion (E) between the first conduit portion (42a) and the second conduit portion (42b), wherein the connecting portion (E) is inclined at an angle between 70° and 90° or 80° and 90° with respect to the injection axis or perpendicular to the injection axis (the connection portion is perpendicular to the injection axis, see E in the annotated figure below). 


    PNG
    media_image1.png
    347
    337
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    382
    367
    media_image2.png
    Greyscale

Regarding claims 5-6, Glines discloses the injection nozzle of claim 1, wherein the first section (F) of the first conduit (42a) has a diameter between 0.8 and 1 mm or 1 
Regarding claims 7-8, Glines discloses the injection nozzle of claim 1, wherein the second section (S) of the second conduit portion (42b) has a diameter between 0.3 and 0.45 millimeter or 0.4 millimeter (col. 15, ln. 29-31; a diameter of 0.4 mm within the range of 0.1 mm – 0.6 mm is disclosed for 42b).
Regarding claims 9-10, Glines discloses the injection nozzle of claim 1, wherein the ratio of diameters of the second section (S) to the first section (F) is between 0.35 and 0.45 or 0.4 (col. 15, In. 27-28; the resulting ratio of (42b) to (42a) is 0.35-0.45 (0.35 mm/ 1 mm or 0.45 mm/ 1 mm) is disclosed for 42a and 42b).  
Regarding claim 12, Glines discloses the injection nozzle of claim 1 further comprising a support (58) configured to receive the at least one outlet conduit (42) (fig. 4A). 
Regarding claim 16, Glines discloses an injection nozzle 30 for a needleless injection device 20 (general device illustrated in fig. 1B and 2A) comprising at least one outlet conduit (42, in the embodiment illustrated in fig. 4D) extending parallel to an injection axis (as annotated above), at least one outlet conduit comprising: a first conduit portion(42a) having a first section (F); a second conduit portion (42b/42c) having a second section (S), the first section (F) being larger than the second section (S) (as shown in fig. 4D); and a connecting portion (E) between the first conduit portion (42a) and the second conduit portion (42b), wherein the connecting portion (E) is inclined at an angle between 70° and 90° or 80° and 90° with respect to the injection .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Glines (US Patent No. 6716190) in view of Kojic (US PG Pub No. 2015/0374921).
Regarding claim 11, Glines discloses the invention as claimed and discussed above except that the injection nozzle, wherein a length of the second conduit portion is between 0.5 and 1.5 millimeter.
However, Kojic (fig. 5 and Paragraph 0052) teaches injection nozzle (301) wherein, the length
of the second conduit portion (310) is 1.5 mm.   
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified Wood to incorporate the teachings of Kojic to design an injection nozzle conduit wherein the length of the second conduit portion (310) is 1.5 mm, which is long enough to straighten the current lines of the medication and it is short enough to not generate any pressure drop. In addition, this .
Claims 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Glines in view of Gilbert (US PG Pub No. 2007/0055200).
Regarding claims 13-15, Glines discloses the invention as claimed and discussed above except that a needleless injection device comprising: a gas generator; a plunger arranged to be actuated by the gas generator; a reservoir configured to receive a fluid to be injected, the plunger configured to eject the fluid out of the reservoir; and at least one injection nozzle fluidly connected to the reservoir and configured to guide the fluid out of the needleless injection device. In addition, Woody doesn’t teach that the reservoir and the plunger are disposed parallel to the injection axis and the fluid contained in the reservoir comprises an active ingredient selected from the group consisting of Methotrexate, Adrenaline, Sumatriptan, Hydrocortisone, Naloxone, Midazolam, Apomorphine, Ethylnatrexone bromide, Phytomenadione, Chlorpromazine hydrochloride, Zuclopenthixol acetate, Danaparoid sodium, Enoxaparin sodium, Estradiol cypionate, Medroxyprogesterone acetate, Medroparin calcium, Methylprednisolone acetate, Heparin calcium, and Terbuline. 
However, Gilbert (fig. 2) teaches Needless injection device (20) comprising: a gas generator (70+68+64); a plunger (44+48+54) arranged to be actuated by the gas generator (70+68+64); a reservoir (38) configured to receive a fluid (40) to be ejected. The plunger configured to eject the fluid out of the reservoir; and at least one injection nozzle fluidly connected to the reservoir and configured to guide the fluid out of the needleless injection device (Paragraph 0076). Gilbert (fig. 2) teaches that the reservoir 
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified Glines to incorporate the teachings of Gilbert to design needleless injection device that operates with a gas generator and having a plunger that pushes the drug out of a reservoir after being actuated by the gas generator. This needless injection device as described above can be used in a variety of medical applications to deliver liquid drug formulations such as Hydrocortisone to patients by injecting very fine streams of the drug formulations at high velocity; which is useful for dermal or transdermal delivery of drugs with less pain compared to needle injections (Paragraphs 0063 and 0069). It is also obvious to design needless injection design wherein the reservoir and the plunger are disposed parallel to the injection axis (fig. 2) for faster and easy propagation to the medication through the reservoir that is activated by the gas generator to the injection conduit (Paragraph 0063).
Response to Arguments
Applicant's arguments filed 2/25/2021 have been fully considered but they are not persuasive. 
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., fluid flow from the first portion to the second portion) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). 
Similarly, Applicant argues on page 7 that first section 42a is smaller than second portion 42b. Again, Applicant is arguing limitations not in the claims. Applicant is only claiming first and second portions, where “portion” is a broad term and not limited to flow passages as Applicant seems to be arguing.
Applicant argues with respect to claim 16 that Glines has at least three portions 42a/42b/42c and thus does not read on the “consisting of” language. However there is no limitation which prevents both 42b and 42c together being considered the second portion/section.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADLEY JAMES OSINSKI whose telephone number is (571)270-3640.  The examiner can normally be reached on Monday to Thursday 9AM to 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571)272-3383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRADLEY J OSINSKI/Primary Examiner, Art Unit 3783